Citation Nr: 0522081	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-25 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 1995, the 
RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous condition.

2.  Evidence received since the 1995 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.

3.  A psychiatric disability is shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  The RO's April 2000 decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  Evidence received since the April 2000 rating decision is 
new and material and the veteran's claim of entitlement to 
service connection for a psychiatric disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  A psychiatric disability, major depressive disorder, was 
incurred in military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2003); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated August 2002, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim.  She has been made 
aware of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received the 
veteran's claim.  The letter informed the appellant of what 
the evidence must show to establish entitlement to the 
benefit she wanted to include how to reopen her claim.  

In the August 2002 letter, the appellant was informed that he 
had 60 days to submit information.  The appellant was told of 
what information/evidence that had already been received.  
She was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that she should tell VA about any 
additional information or evidence that she wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the August 2002 letter was sent, a rating decision was 
issued in November 2002.  Additional VA treatment records 
were added to the file to include an October 2002 opinion 
from a VA physician.  A statement of the case was issued in 
August 2003.  The veteran then submitted a lay statement from 
her sister and an opinion from a VA Staff Psychiatrist and a 
Clinical Social Worker.  A supplemental statement of the case 
was issued in January 2004.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.

II.  New and material evidence

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).

The evidence of record at the time of the April 2000 rating 
decision consisted of the following:

Service medical records show that in May 1984, the veteran 
was seen for complaints of trouble breathing when she tried 
to go to sleep.  She indicated that she had been having some 
emotional problems recently.  The impression was emotional 
disturbance.

VA outpatient treatment records dated September 1998 to 
September 1999 showing complaints of headaches, nightmares, 
and depression for which she was prescribed medication.

The evidence of record after the April 2000 rating decision 
consisted of the following:

An October 2002 statement from a VA physician who indicated 
that in psychiatry many diagnoses and terminologies had 
changed over the years.  He indicated that patients that 
where previously diagnosed with neurosis were now commonly 
diagnosed with major depressive disorder or anxiety 
disorders.  The physician indicated that the veteran was 
currently being treated for major depressive disorder so it 
was reasonable that it might be the same condition as 
originally diagnosed.

VA treatment records dated January 2001 to April 2003 show 
that the veteran complained of depression that had lasted 
several years.  She had been taking sertraline for two years 
with some improvement.  The veteran reported symptoms of 
depression including depressed mood, sleep disturbances, loss 
of interest in pleasurable activities, decreased libido, 
feelings of worthlessness, lack of energy, trouble with 
concentration, and overeating.  The veteran was diagnosed 
with major depressive episode-moderate, recurrent.

A November 2003 letter from a VA Clinical Social Worker and 
Staff Psychiatrist indicated that the veteran reported a 
history of continuous depressive symptoms since military 
service.  They reviewed the medical record in the veteran's 
file.  They noted that the veteran was diagnosed with 
emotional problems while in military service.  They opined 
that it was as least as likely as not that the condition for 
which the veteran was currently treated was the same 
condition as diagnosed during her military service.

A lay statement from the veteran's sister dated in December 
2003 indicated that the veteran got out of service in 1989 
and the veteran and her three children lived with her.  The 
sister noticed that her sister seemed different and isolated 
herself and displayed behavior in the likeness of low self-
esteem and little self worth.  She was anxious and forgetful 
and at times would not sleep well or did not get any sleep at 
all.  

The medical opinions dated October 2002 and November 2003 
show a link between the veteran's current psychiatric 
disability and to her diagnosis in service.  To fairly assess 
the evidence, the claim must be re-opened and reviewed on the 
basis of the entire record.  Accordingly, the claim is re-
opened.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disability.

III.  Service connection

Background

As noted above, the veteran was seen while in service in May 
1984 for complaints of trouble breathing when she tried to go 
to sleep.  She indicated that she had been having some 
emotional problems recently.  The impression was emotional 
disturbance.

From September 1998 to the present, the veteran was treated 
in by the VA for depression and prescribed medication.  

An October 2002 statement from a VA physician who indicated 
that in psychiatry many diagnoses and terminologies had 
changed over the years.  He indicated that patients that 
where previously diagnosed with neurosis were now commonly 
diagnosed with major depressive disorder or anxiety 
disorders.  The physician indicated that the veteran was 
currently being treated for major depressive disorder so it 
was reasonable that it might be the same condition as 
originally diagnosed.

A November 2003 letter from a VA Clinical Social Worker and 
Staff Psychiatrist indicated that the veteran reported a 
history of continuous depressive symptoms since military 
service.  They reviewed the medical record in the veteran's 
file.  They noted that the veteran was diagnosed with 
emotional problems while in military service.  They opined 
that it was as least as likely as not that the condition for 
which the veteran was currently treated was the same 
condition as diagnosed during her military service.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

In this case the medical evidence of record shows that 
currently the veteran is undergoing treatment with a 
diagnosis of depression, and, in service, the veteran was 
diagnosed with emotional disturbance.  In November 2003, two 
VA treatment professionals reviewed the veteran's medical 
records, along with service medical records and, based on 
that review, reached the following conclusion:

In our professional opinion, it is at least as 
likely as not that the condition for which [the 
veteran] is currently treated is the same 
condition as diagnosed during her military 
service.

Despite this opinion, which represented the consensus of two 
treatment professionals, one a VA Staff Psychiatrist and one 
a VA Clinical Social Worker, the RO, denied the claim.  In 
reaching its decision, the RO did not rely on an alternative 
medical expert opinion, but instead on an adjudicator's own 
"complete" review of the veteran's service edical records.  
As a result, the RO concluded that the report from the Staff 
Psychiatrist and the Clinical Social Worker did not "raise a 
reasonable possibility of substantiating the claim."   As 
the United States Court of Appeals for Veterans Claims made 
clear more than a decade ago in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), VA in adjudicating a claim need not accept 
the opinions of medical professionals, but in reaching a 
conclusion  contrary to the opinions of medical professionals 
it is necessary rely on a medical basis, not on the 
adjudicator's own unsubstantiated opinions.  

Based on this record, the evidence for and against the 
veteran's claim is, at the very least, in equipoise with the 
negative evidence.  Accordingly, the record supports the 
conclusion that the veteran's psychiatric disability, major 
depressive disorder, began during service, and, therefore, 
service connection for a major depressive disorder is 
warranted.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.

Entitlement to service connection for a psychiatric 
disability, major depressive disorder, is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


